ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                 )
                                             )
Washington Group/Alberici Joint Venture      )      ASBCA Nos. 57047, 57278, 57399
                                             )
Under Contract No. W912QR-04-C-0004          )

APPEARANCES FOR THE APPELLANT:                      Mark J. Meagher, Esq.
                                                    Arash Heidarian, Esq.
                                                     McKenna Long & Aldridge LLP
                                                     Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Deena G. Braunstein, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

      The parties have settled the above-captioned appeals. Accordingly, they are
dismissed with prejudice.

       Dated: 11 February 2014


                                                  ~~~J)
                                                 MTcHJili.r.PAt'i ~ ~#~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57047, 57278, 57399, Appeals of
Washington Group/Alberici Joint Venture, rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals